Citation Nr: 0112719	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-23 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for fracture deformity 
of the right ring finger and amputation of the distal phalanx 
of the right small finger, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 20 percent 
evaluation for fracture deformity of the right ring finger 
and amputation of the distal phalanx of the right small 
finger.

In a November 1999 rating decision, the RO determined that 
the November 1972 rating decision, which granted service 
connection for fracture deformity of the right ring finger 
and amputation of the distal phalanx of the right small 
finger, contained clear and unmistakable error in failing to 
establish service connection for the right middle finger.  
The RO granted service connection for the scar on the right 
middle finger and assigned a noncompensable evaluation, 
effective June 21, 1972.  The Board notes that the veteran 
did not submit a notice of disagreement as to this rating 
decision, and thus this claim is not considered part of the 
current appellate review.

In February 2001, the veteran and his spouse testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.


FINDING OF FACT

Fracture deformity of the right ring finger and amputation of 
the distal phalanx of the right small finger is manifested by 
moderately severe functional impairment.



CONCLUSION OF LAW

The criteria for an increased evaluation to 30 percent for 
fracture deformity of the right ring finger and amputation of 
the distal phalanx of the right small finger have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5151 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In July 1971, the veteran caught his right hand in a metal 
cutting machine and sustained lacerations of the right and 
"long" fingers with an amputation of the distal phalanx of 
the little finger.  Upon examination, there was no tendon or 
neurovascular injuries to the right or "long" fingers.  The 
lacerations were closed.  The discharge diagnosis was 
multiple lacerations of the right hand with amputation of the 
distal phalanx of the right little finger and fracture of the 
middle phalanx of the right ring finger.

Service connection was granted for fracture deformity of the 
right ring finger and amputation of the distal phalanx of the 
right small finger by means of a November 1972 rating 
decision and assigned a 20 percent evaluation, effective June 
21, 1972.  The service-connected disability has been 
evaluated as 20 percent disabling since that time.

In January 1999, the veteran filed a claim for an increased 
evaluation for the service-connected disability.

An April 1999 VA examination report shows the veteran 
reported he was currently a welder and that his right hand 
would get very tired and painful.  He also reported numbness 
and tingling and a diffuse-type of ache, but stated it was 
not in any particular finger.  The veteran stated he tended 
to drop objects he held and complained of a loss of 
functional impairment when the pain increased.  He stated his 
right-hand grasp was weaker than his left.  Physical 
examination revealed wrist dorsiflexion of 70 degrees, palmar 
flexion of 80 degrees, ulnar deviation of 40 degrees, and 
radial deviation of 20 degrees, which the examiner noted was 
normal.  The thumb movements were noted to be within normal 
limits.  The examiner stated the right middle finger and the 
right ring finger had well-healed scars.  He stated the 
digital sensory motor findings were intact, but noted there 
was a definite finding of weakness.  The examiner reported 
the veteran's right ring finger at the distal interphalangeal 
joint had ulnar deviation of 35 degrees with flexion possible 
to 70 degrees and flexion of the distal interphalangeal joint 
to 70 degrees.  He stated the veteran had a distal phalanx 
interphalangeal amputation of the little finger.

The examiner stated the radial pulse was palpable, and the 
medial nerve Tinel sign was questionable.  The ulnar nerve 
function was noted to be intact, as were the biceps and 
triceps jerk.  The examiner stated the veteran's right hand 
revealed no swelling.  He stated the veteran's functional 
impairment would fall within the moderately severe range.  
The examiner noted the veteran's grip measured by the dynamo 
meter on the left side was 120 pounds and was only 24 pounds 
on the right side.  He stated this was a "marked 
difference."  He added the pinch on the left was 11.5 pounds 
and that the pinch on the right was 5.5 pounds, which he also 
stated was "marked difference."  He stated the right showed 
a "very marked weakness."

A May 1999 VA nerve conduction study showed that sensory and 
motor examinations were normal.

In February 2001, the veteran and his spouse testified at a 
personal hearing before the undersigned Board Member.  The 
veteran stated his hand would swell up at times.  He stated 
when it was cold out, his right hand would be very painful.  
The veteran stated he had no grip in his middle, ring, and 
little fingers and was limited in his job as a welder.  He 
testified he had lost jobs because of the lack of grip in his 
right hand.  He noted he had a fall from the roof of his 
house when he was unable to grab something with his right 
hand and broke his hip.  

The veteran's spouse stated the veteran had more difficulty 
using his right hand if he had overworked his right hand.  

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the May 1999 rating decision on appeal and 
the September 1999 statement of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for fracture deformity of the right ring finger 
and amputation of the distal phalanx of the right small 
finger.  In the September 1999 statement of the case, the RO 
also included the pertinent regulations that applied to the 
veteran's claim for an increased evaluation for his service-
connected disability.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, The American Legion.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses in a VA Form 21-4138, 
Statement in Support of Claim, received in February 1999, the 
veteran stated he had not received any treatment for his 
service-connected disability.  Finally, in accordance with 
its duty to assist, the RO had the veteran undergo a VA 
examination related to his claim.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes the veteran's right hand is his dominant 
hand, and thus is the veteran's "major" hand.  38 C.F.R. 
§ 4.69 (2000).

The veteran's service-connected fracture deformity of the 
right ring finger and amputation of the distal phalanx of the 
right small finger is evaluated by analogy to unfavorable 
ankylosis of the major right ring finger and right little 
finger.  Under Diagnostic Code 5219, unfavorable ankylosis of 
the right and little finger on the major (and minor) hand 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5219 (2000).  Amputation of the major little 
finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5156 (2000).

Under Diagnostic Code 5151, amputations of the ring and 
little fingers on the major hand warrant a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5151 (2000)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that a 30 percent evaluation is warranted for the 
service-connected fracture deformity of the right ring finger 
and amputation of the distal phalanx of the right small 
finger.  The Board notes that the RO has evaluated the 
veteran's service-connected disability appropriately by 
rating it by analogy to unfavorable ankylosis of the major 
right and little fingers.  See 38 C.F.R. § 4., Diagnostic 
Code 5219.  If each finger was evaluated separately, an 
amputation of the major little finger at the level the 
veteran has his amputation would warrant a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  If 
the veteran's ring finger was rated by analogy to amputation, 
a 10 percent evaluation would be warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5155 (2000).  Therefore, evaluating 
the veteran's ring and little fingers separately would 
provide a combined evaluation of 20 percent.  This would not 
assist the veteran in obtaining a higher evaluation.

However, the Board finds that it cannot ignore the examiner's 
finding in the April 1999 examination that the veteran's 
functional impairment related to his service-connected 
disability is moderately severe and his subsequent finding 
that the veteran's grip in the right hand is markedly 
different (weaker) than that of the left hand.  Thus, the 
Board finds that the evidence compels bringing the veteran's 
evaluation to the next higher evaluation, to be rated by 
analogy to amputations of the major ring and little fingers, 
to 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5151.  
The veteran has complained about the weakness in his right 
hand, which has been objectively confirmed by a medical 
professional.  A 20 percent evaluation is insufficient to 
evaluate a disability of the major hand, which has been 
described as having functional impairment that is moderately 
severe.  Accordingly, the Board finds that a 30 percent 
evaluation is warranted for the service-connected fracture 
deformity of the right ring finger and amputation of the 
distal phalanx of the right small finger.

The Board must now consider whether an evaluation in excess 
of 30 percent is warranted, and it finds that such is not 
warranted.  In order to receive a higher evaluation, the 
veteran would need to have the equivalent of amputation of 
the middle and little fingers on his right hand, would need 
to have the equivalent of unfavorable ankylosis of the thumb 
and any other finger on the right hand, or would need to have 
the equivalent of amputation of the thumb on the right hand.  
See 38 C.F.R. § 4.71a, Diagnostic Codes, 5146, 5147, 5152, 
5219 (2000).  The veteran does not have any such findings, 
even by analogy.  The Board finds that the veteran's service-
connected disability is 30 percent disabling and no more.

In making the determination that the veteran's service-
connected disability is no more than 30 percent disabling, 
the Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, the Diagnostic 
Code upon which the Board has determined warrants the grant 
of a 30 percent is not predicated on loss of range of motion; 
rather, it is predicated on the loss of a part of the finger.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5151.  Thus, DeLuca 
does not apply to the veteran's claim for an increased 
evaluation.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board must address the scars on the veteran's ring and 
little fingers, as they were addressed by the examiner in the 
April 1999 examination report.  A 10 percent disability 
evaluation may be assigned for superficial scars which are 
poorly nourished and have repeated ulcerations, or which are 
tender and painful on objective demonstration.  Other scars 
are rated on the basis of the limitation of function of the 
part affected.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000).  The veteran's scars on his right ring and 
little fingers were reported as "well healed" in the April 
1999 examination report.  Additionally, the veteran has not 
reported any complaints as to the scars themselves.  Thus, a 
separate evaluation or separate evaluations for the scars on 
the right ring and little fingers are not warranted.  See id.  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants more than a 
20 percent evaluation, the Board agrees and has granted a 
30 percent evaluation.  To the extent that he has implied he 
warrants an evaluation in excess of 30 percent, the Board 
finds the medical evidence does not support such finding for 
the reasons stated above.  Taking the veteran's and his 
spouse's contentions into account and the medical findings, a 
30 percent evaluation is warranted for fracture deformity of 
the right ring finger and amputation of the distal phalanx of 
the right small finger; however, an evaluation in excess of 
30 percent is not warranted.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2000).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected 
fracture deformity of the right ring finger and amputation of 
the distal phalanx of the right small finger warrants an 
extraschedular evaluation.  However, the clinical 
presentation of the veteran's service-connected disability is 
neither unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  See id.  The 
record, moreover, does not reflect frequent periods of 
hospitalization due to this disability or interference with 
employment to a greater degree that that contemplated by the 
regular schedular standards, which are based on average 
impairment of employment.


ORDER

Entitlement to an increased evaluation to 30 percent for 
fracture deformity of the right ring finger and amputation of 
the distal phalanx of the right small finger is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

